Smith, J.,
dissenting:
I cannot concur in the judgment about to be entered. In my opinion, the testimony was amply sufficient to require its submission to the jury. Everything necessary to show a valid contract on the part of the township appears in the testimony. It plainly appears that the note upon which suit is brought was executed in good faith for property taken and used by the supervisors in the work of the township. The transaction was no more informal than the manner in which the other business of the township was conducted. It was testified that all the supervisors not present were notified of the meeting at which the notes were given. They all understood that the machine was to be settled for by notes of the supervisors at that meeting. The matter had been discussed by them for months before. It is now proposed to defeat payment of the notes solely because those former meetings, when the subject was canvassed and other business done, were not pursuant to formal notice. But it is shown that everything necessary to constitute a regularly convened meeting took place when the notes were given. *110This was sufficient. Being lawfully convened they had a right to buy the machine then and there. Having “ talked the matter over ” and given the notes, this implied the consideration and consummation of the contract. They had the machine on trial and then concluded to keep and pay for it, in accordance with their understanding. It is unreasonable to hold supervisors of a country township to the technical formality observed in the transaction of the business of a large city. Where it appears that the contract was made in good faith, in the interest of the township, and in substantial compliance with the law, it is unnecessary and useless to exact more. The average township supervisor knows little about forms and cares less. With him it is usually a question of good management, honesty and economy. This case was for the jury.